  Case 4:19-cr-06063-SMJ           ECF No. 103        filed 05/29/20      PageID.574 Page 1 of 1

      United States District Court, Eastern District of Washington
                              Magistrate Judge Mary K. Dimke
                                          Yakima

 USA v. NICHOLAS SEAN CARTER Case No. 2:19-CR-0183-SMJ-1
                                      2:20-CR-0005-SMJ-2
                                      4:19-CR-6063-SMJ-2

                                       Video Conference
                       The Defendant agreed to appear via video conference.

 Defendant’s Motion to Reopen Detention Hearing:                                           05/29/2020

 ☒ Pam Howard, Courtroom Deputy [Y]                   ☒ Stephanie Van Marter, US Atty (video)
 ☒ Mike Edwards, IT Specialist [R]                    ☒ Nicholas Marchi, Defense Atty (video)
 ☒ Jennifer Dykstra, US Probation / Pretrial          ☒ Interpreter NOT REQUIRED
   Services (tele)
 ☒ Defendant present ☒ in custody USM                 ☐ Defendant not present / failed to appear
   appearing by video from Benton County Jail

 ☒ Defendant continued detained                       ☐ Additional Conditions of Release imposed
                                                      ☐ 199C Advice of Penalties/Sanctions

                                             REMARKS
        Due to the current COVID-19 public health crisis, all parties including Defendant, appeared by
video or teleconference.
        The Court advised the parties that because this Defendant waived his initial detention hearing, the
Court will treat this as such.
        USA proffered her filings in this case and the pretrial services reports that have been filed.
        USA argued that this Defendant has much more criminal history then his co-defendant and there
are no conditions which will reasonably assure Defendant’s appearance as required and/or the safety of
the community.
        USA argued this Defendant has not presented why he would be an increased risk of COVID-19 or
how the Jail has not been able to keep Defendant safe.
        Defense counsel argued most of Defendant’s criminal history is from when he was juvenile.
Defense asserts Defendant has a release address and he can be released on supervision conditions.
Defense proposes conditions including drug treatment and he secure employment.
        USA argues Defendant was found with weapons on his person.

The Court ordered:
            1. Defendant’s Motion to Reopen Detention is denied.
            2. There are no conditions of release which will reasonably assure Defendant’s appearance
               as required or ensure the safety of the community.
            3. Defendant shall be detained by the U.S. Marshal until further order of the Court.



Digital Recording/Y-102               Time: 11:05 a.m. – 11:26 a.m.                                Page 1
